UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 11, 2006*
                              Decided June 12, 2006

                                      Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

No. 05-4776

DARREL L. WILBER,                           Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Southern District of
                                            Illinois.
      v.
                                            No. 05 C 792
JEANNE E. SCOTT,
    Defendant-Appellee.                     William D. Stiehl,
                                            Judge.

                                    ORDER

      Darrel Wilber filed a lawsuit against the “Patent Commissioner” in the
Central District of Illinois. The action concerned Wilber’s unsuccessful efforts to
obtain a patent for his invention, the “Flush Cutting Jig Saw.” Chief Judge Michael
McCuskey dismissed that case (2:05-cv-02048-MPM) on res judicata grounds.
Wilber responded by filing suit against Judge McCuskey (3:05-cv-03230-JES).
Judge Jeanne Scott dismissed that case for Wilbur’s failure to pay the filing fee.


      *
        This court was notified that the appellee was not served with process in the
district court and would not be participating in this appeal. After an examination of
the appellant’s brief and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the appellant’s brief and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-4776                                                                    Page 2

The litigation that is the subject of this appeal followed. Wilber sued Judge Scott,
arguing that such fees are an “impairment to the supreme contract of patents”
(capital letters omitted) and demanding $500 million in damages. The case was
transferred to the Southern District of Illinois where Judge William Stiehl
dismissed the suit for lack of jurisdiction because the allegations are frivolous.

       We dismiss the appeal as well. Wilber’s brief filed in this court is completely
insufficient and fails to comply with Federal Rule of Appellate Procedure 28(a) even
under the relaxed standard we apply to pro se filings. See Anderson v. Hardman,
241 F.3d 544 (7th Cir. 2001).

      Contrary to the specific requirements of Rule 28(a), Wilber simply presents a
number of accusations and conclusions: that Judge Scott and others “have disdained
me as inventor,” “have oppressed my patentable inventions,” and “have gone
against the grain of sacredness of the U.S. Constitution”; and that they are guilty of
“mischief making,” fraud, and “taking advantage of the poor.”

       Wilbur’s brief contains no table of contents, no jurisdictional statement, no
statement of facts, no argument as to why the district court’s decision is erroneous,
and no citation to the record or to appropriate legal authorities. As we said in
Anderson, “pro se litigants should expect that noncompliance with Rule 28 will
result in the dismissal of the appeal.” Id. at 547-48. This appeal is therefore
DISMISSED.